     Case 5:17-cv-01872-DMG-SP Document 47 Filed 09/16/19 Page 1 of 4 Page ID #:561




1     NICOLA T. HANNA
      United States Attorney
2     BRANDON D. FOX
3     Assistant United States Attorney
      Chief, Criminal Division
4     STEVEN R. WELK (CBN: 149883)
5     Assistant United States Attorney
6     Chief, Asset Forfeiture Section
        312 North Spring Street, 14th Floor
7       Los Angeles, California 90012
8       Telephone: (213) 894-6166
        Facsimile: (213) 894-0142
9       E-mail: Steven.Welk@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA
12                           UNITED STATES DISTRICT COURT
13                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                           EASTERN DIVISION
15                                  ) NO. EDCV 17-1872 DMG (SPx)
      UNITED STATES OF AMERICA,
16                                  )
                Plaintiff,          )
17                                  ) APPLICATION FOR ENTRY OF
                       vs.          ) DEFAULT BY THE CLERK
18                                  )
                                    ) AGAINST THE INTERESTS OF ALL
19    REAL PROPERTY LOCATED AT      ) POTENTIAL CLAIMANTS EXCEPT
      10681 PRODUCTION AVENUE,      )
20    FONTANA, CALIFORNIA,          ) FOR CLAIMANT 10681
                                    ) PRODUCTION AVENUE, LLC
21                                  )
                Defendant.          )
22                                  ) [Fed. R. Civ. P. 55(a) and Local Rule
      10681 PRODUCTION AVENUE, LLC, ) 55-1]
23                                  )
                Claimant.           )
24                                  )

25          Pursuant to Local Rule 55(a) of the Federal Rules of Civil Procedure and
26    Rule 55-1 of the Local Rules of Practice for the Central District of California,
27    Plaintiff United States of America hereby respectfully applies for entry of default
28    by the Clerk in the instant action against the interests of all other potential
                                                  1
     Case 5:17-cv-01872-DMG-SP Document 47 Filed 09/16/19 Page 2 of 4 Page ID #:562




1     claimants to the defendant real property other than 10681 Production Avenue, LLC
2     (“Claimant” or “Production”).
3           This application is based on the facts set forth in the attached Declaration of
4     Steven R. Welk (the “Welk Declaration”), and appearing in the Court’s file.
5           As set forth more particularly in the Welk Declaration: (i) notice of this
6     action has been published as required by Supplemental Rule G(4) and Local Rules
7     C(3) and C(4)(a)(1); (ii) Plaintiff has mailed notice of this action to the only known
8     potential claimant (Production) as required by Local Rule C(4)(a)(3); (iii)
9     Claimant filed a claim on October 3, 2017 (Docket No. 13); (iv) no other potential
10    claimant has filed a claim or answer in this action, and the time to file a claim or
11    answer has expired; (v) Claimant is not a minor nor an incompetent person; and
12    (vi) Claimant does not serve in the U.S. military, and the Servicemembers Civil
13    Relief Act of 2003 therefore does not apply.
14
15    DATED: September 16, 2019 NICOLA T. HANNA
                                United States Attorney
16                              BRANDON D. FOX
17                              Assistant United States Attorney
                                Chief, Criminal Division
18
                                             /s/ Steven R. Welk
19                                     STEVEN R. WELK
20                                     Assistant United States Attorney
                                       Chief, Asset Forfeiture Section
21
22                                     Attorneys for Plaintiff
                                       UNITED STATES OF AMERICA
23
24
25
26
27
28
                                                 2
     Case 5:17-cv-01872-DMG-SP Document 47 Filed 09/16/19 Page 3 of 4 Page ID #:563




1                           DECLARATION OF STEVEN R. WELK
2              I, Steven R. Welk, hereby declare and state as follows:
3              I have personal knowledge of the following facts and, if called as a witness,
4     would testify thereto under oath.
5              1.    I am an Assistant United States Attorney in the Central District of
6     California. In my capacity as an Assistant United States Attorney, I am chiefly
7     responsible for the representation of the government’s interest in this action,
8     entitled U.S. v. Real Property Located at 10681 Production Avenue, Fontana,
9     California, No. EDCV 17-1872 DMG (SPx). After reviewing Plaintiff’s file and
10    records in this case, I am informed and believe that:
11             2.    On September 14, 2017, the government filed a Verified Complaint
12    for Forfeiture as to the defendant real property, located at 10681 Production
13    Avenue, Fontana, California (“defendant property”), pursuant to 19 U.S.C.
14    § 1595a(a).
15             3.    Process was executed upon the defendant property by the Department
16    of Homeland Security, Bureau of Customs and Border Protection, in accordance
17    with Supplemental Rule E(4)(b) on September 14, 2017. Attached hereto as
18    Exhibit “A” is a true and correct copy of the executed process receipt filed with the
19    court.
20             4.    Beginning on September 25, 2017, notice of Civil Forfeiture was
21    posted on an official government internet site (www.forfeiture.gov) for at least 30
22    consecutive days, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for
23    Admiralty or Maritime Claims and Asset Forfeiture Actions. Attached hereto as
24    Exhibit “B” is a true and correct copy of the internet Proof of Publication.
25             5.    In accordance with Supplemental Rule G(5), all interested parties who
26    did not receive direct notice were required to file a claim no later than 60 days after
27    the first day of publication of an official internet government forfeiture site, and an
28    answer within 21 days thereafter. The first day of publication of this action on the
                                                  3
     Case 5:17-cv-01872-DMG-SP Document 47 Filed 09/16/19 Page 4 of 4 Page ID #:564




1     government forfeiture site was September 25, 2017. Accordingly, the time to file a
2     claim and answer for all interested parties expired on November 24, 2017, and
3     December 15, 2017, respectively.
4           6.     Claimant, who was the only known potential claimant, and received
5     direct notice of this action, filed a claim on October 3, 2017 (Docket No. 13).
6           7.     Plaintiff has not received a filed claim from any potential claimant
7     other than Claimant.
8           8.     The government has no knowledge of any potential claimant who is a
9     minor nor an incompetent person.
10          9.     The government has no knowledge of any potential claimant who
11    serves in the U.S. military; accordingly, the Servicemembers Civil Relief Act of
12    2003 does not apply.
13
14          I declare under penalty of perjury, under the laws of the United States of
15    America, that to the best of my knowledge, the foregoing is true and correct.
16          Executed on September 16, 2019 in Los Angeles, California.
17
18                                               /s/ Steven R. Welk
19                                           STEVEN R. WELK
20
21
22
23
24
25
26
27
28
                                                4
